Title: To Thomas Jefferson from Pseudonym: "A Friend to the Constitution", 6 December 1804
From: Pseudonym: “A Friend to the Constitution”
To: Jefferson, Thomas


                  
                     Most hournourd Sir 
                     
                     Philadelphia December 6th 1804
                  
                  This Comes from A Stranger but A Friend You Must  that there is a plot formed to Murder you— before the Next Election A band of hardy fellows have Joind to do it they Are to have ten thousand Dollars if they Succeed in the Attempt they are to Carry daggers and pistols I have been invited to Join them but would Rather Suffer Death I Advise you to take Care and be cautious how you Walk about as some of the assasins are already in Washington—
                                          
                            
                        
                            A friend to the Constitution
                     
                        
                  
                     NB You must Excuse me not Mentioning the Men—
                  
               